DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-3 in the reply filed on 09/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: 
(1) pages of the specification do not have a page number.  (2) in paragraph [00106], line 3, “rotating member 1012” should be “rotating member 1001 or 1011”.  
Appropriate correction is required.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1102” (line 2 of [00117]) is not found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Magnenat ‘477 (2,342,477).
Regarding claim 1, Magnenat shows a device (a can, fig. 1) comprising a base (C) having a resilient member (20, 21) extending from the base, the resilient member defining an ellipse-shaped cavity (18, col. 2, lines 14-17); a rotating member (10); an axle (13) extending laterally from a proximal end of the rotating member (fig. 3), the axle comprising an ellipse-shaped cross section (col. 2, lines 9-11), the axle passing through the ellipse-shaped cavity.
As to claim 2, the resilient member comprises a gap (top opening of slot 18, col. 2, line 20).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowsky et al. ‘747 (4,887,747) in view of Magnenat ‘477.
Regarding claim 1, Ostrowsky et al. discloses the invention as claimed, including a device (30 fig. 1) comprising a base (32) having a resilient member (one of posts 56) extending from the base, the resilient member defining a cavity (60); a rotating member (40); an axle (50) extending laterally from a proximal end of the rotating member (figs. 1-3), the axle passing through the ellipse-shaped cavity.  Ostrowsky et al. does not show the cavity and the cross-section of the axle having an elliptical shape.  Instead, both the cavity and the cross-section the axle of Ostrowsky et al. having a square or triangular shape (figs. 4 and 8) to hold the rotating member in a desired position.  Magnenat ‘477 teaches a similar device including an elliptical cavity and an elliptical axle cross-section to hold the rotating member in a desired position.  Because both Ostrowsky et al. and Magnenat teach similar methods to hold the rotating member in a desired position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of holding the rotating member in place.
As to claim 2, the resilient member of Ostrowsky et al. comprises a gap (top opening of the resilient member, e.g., figs. 3 and 10).
	As to claim 3, Ostrowsky et al. has a second resilient member (the other one of the posts 56) defining a second cavity (60) opposite the first cavity (figs. 1-3), the axle passing through the second ellipse-shaped cavity.  For the ellipse-shaped of the second cavity, see explanation of the first cavity in claim 1. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examples of the cited references:
5,366,265 (Aymerich et al.) shows a device having a resilient member with an elliptical cavity, a shaft of elliptical cross-section received in the cavity for rotation.
 JP 04005383 A (JP) shows a hinge device including an ellipse-shaped resilient member, an axle having an ellipse-shaped cross-section received in the cavity to hold a rotating member in place.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
October 7, 2022